Opinion.—Held, it makes no difference, so far as Chambers is concerned, whether the deed was recorded or not, so as he had full notice of its contents. Held, the deed informed him that there was another purchase-money note outstanding, and it pointed him to the source from whence he could learn all about it, if he was not already fully informed. He did not make the holders of this second note parties to his purchase suit against Ingram; therefore their rights were not thereby affected. Byler v. Johnson, 45 Tex., 509; Preston v. Breedlove, id., 47; Cannon v. McDaniel, 46 Tex., 305.
The deed retaining an express lien on the land for the payment of the notes, superior title still remains in appellants. Compton v. Baker, 52 Tex., 252; Peters v. Clements, 46 Tex., 115.
In this case it makes no difference that the note is barred *262by limitation. Chambers, being the holder of one of the notes and having purchased at the said sale, is entitled, upon payment of the other note and the interest, to a decree for the land. Should he not propose to do this, a decree should be entered ordering an undivided half interest in the land to be vested in each, appellants and appellee , Chambers.
Reversed and remanded.